Citation Nr: 1219725	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as a heart attack.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran subsequently relocated to Atlanta, Georgia, so the RO there assumed jurisdiction over his claims and consequently certified his appeal to the Board.

He requested and was scheduled to appear at a hearing at the RO in January 2006 before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  However, he failed to report for that hearing and did not provide any explanation or good cause for his absence.  His request for a Travel Board hearing, therefore, was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In February 2008, and again in July 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially to ensure that all service treatment records (STRs) and service personnel records (SPRs) were on file, to obtain all outstanding VA and private treatment records, to obtain additional information concerning the alleged stressors the Veteran believes caused his PTSD, to try and independently verify these claimed events, to obtain a medical nexus opinion and supplemental opinion concerning the etiology of these claimed conditions, particularly insofar as whether they are related or attributable to his military service or date back to his service, to obtain his Social Security Administration (SSA) records, and to consider changes in a VA regulation during the pendency of this appeal governing the type and amount of evidence needed to substantiate an alleged stressor in relation to the PTSD claim.

Regrettably, though, still further development of these claims is needed to fairly decide them.  So the Board is again remanding them to the RO via the AMC.


REMAND

The Veteran claims that his heart condition incepted during his military service, as evidenced by the several instances during his service when he complained of chest pain and radiation of the pain into his left arm.  So he believes those were the initial, prodromal, manifestations of his later diagnosed heart disorder.  With respect to his claim for an acquired psychiatric disorder, in the previous July 2010 remand, the Board discussed why this claim was not limited just to PTSD, but also included other mental disorders that also had been diagnosed - namely, depression, anxiety and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Concerning this claim, the Veteran contended that he had developed an acquired psychiatric disorder of some sort during his military service, including as a result of several stressful incidents that included:  1) having numerous men die in his arms while a medical corpsman in the Marines, during numerous campaigns; and 2) being in Lebanon during a bombing of his Marine barracks.

His STRs reflect multiple instances of complaints of chest pain during his service.  In February 1979 he was noted to have been experiencing chest pains for 9 days.  An electrocardiogram (ECG/EKG) was performed and a chest X-ray taken, but the results were within normal limits.  Multiple complaints of sharp pain to the chest with associated numbness, tingling, and radiating pain to the left arm also were noted in November 1979.  And a repeat EKG revealed an S4 gallop, but was still within normal limits.  It therefore was recommended he undergo a stress-test EKG.  He was instructed at one point to have at least one EKG performed each year.

His STRs additionally reveal treatment for recurrent complaints of nervous trouble, particularly in 1978 and 1979.  Nervousness was diagnosed even prior to that, in September 1974, apparently due to a reported history of a nervous breakdown on a ship.  In November 1979, a treating clinician also observed the Veteran had frequent anxiety symptoms.  As well, he had depression and excessive worry according to the report of his military retirement examination in January 1991.

In the prior July 2010 remand, the Board therefore directed the RO/AMC to schedule appropriate VA compensation examinations for medical nexus opinions (or supplemental comment on) the nature and etiology of the claimed heart and acquired psychiatric disorders.  To this end, the Veteran was scheduled for a VA cardiology examination in December 2011 and a VA psychiatric examination in February 2012.  He failed to report to both of these examinations, however.

Indeed, a review of the record reveals that he has a history of not showing up for scheduled VA appointments.  See, e.g., the June 2011 note from the Atlanta VA Medical Center (VAMC) noting that he was discharged from the Anticoagulation Clinic due to failure to keep appointments.  He also, as mentioned, was a no show for his scheduled January 2006 Travel Board hearing.

Nonetheless, upon further review of the file, it appears that his VA examination notices were not sent to his current mailing address.  Numerous pieces of correspondence mailed to him near and following the time of the Board's July 2010 remand have been returned by the U. S. Postal Service as "undeliverable."  This includes notice of the Board's July 2010 remand, mailed to a prior address in Lilburn, Georgia, and an April 2012 supplemental statement of the case (SSOC) mailed to an address in Palm Coast, Florida.  It also appears that his examination notification may have been sent to an address in Milan, Ohio.  According to an April 2012 note in the claims file, the address in Ohio appears to have been obtained following an attempt to verify his address after a piece of mail was returned, and the address was obtained through a search of his phone number.

It certainly does not appear, then, that he received notice of his scheduled VA compensation examinations.  VA's duty to assist him with his claims, however, is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden and responsibility to keep VA apprised of his whereabouts, so to provide an updated mailing address.  And if he does not, there is no burden on VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).


The law presumes the regularity of the administrative process in providing this notice to him "in the absence of clear evidence to the contrary."  Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  Indeed, according to Kyhn, because the regular practices of VA do not include maintaining a hard copy of notices of scheduled VA examinations, even the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed.  Id., at 339.

Consider also, however, that, according to 38 C.F.R. § 1.525, the "accredited representative . . . shall be supplied with a copy of each notice to the claimant respecting adjudication of the claim."  Therefore, the Board finds that an additional attempt should be made to locate/verify the Veteran's current mailing address and to subsequently schedule him for new and contemporaneous VA examinations as directed in the Board's July 2010 remand.  This requires that the AMC make all necessary attempts to contact the Veteran and his representative to verify or acquire the Veteran's current mailing address.

But that said, the Veteran is also advised that his continued failure to report for his scheduled VA examinations, without good cause, may result in denial of his claims inasmuch as they will then have to be considered based only on the existing evidence already of record.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, his illness or hospitalization or death of an immediate family member.  Id.  

Although the Veteran failed to appear for his scheduled December 2011 VA cardiology examination, the examiner nonetheless reviewed the claims file and commented on the etiology of this claimed condition.  This VA cardiologist had the following conclusions:  1) that the Veteran did not have ischemic heart disease, 2) that his currently diagnosed heart disorder does not date back to his time in service, and 3) that it is unlikely that the currently diagnosed heart disorder is attributable to his military service.

So an examination and opinion, in actuality, are only still needed concerning the remaining claim for an acquired psychiatric disorder.

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Undertake all necessary and proper action, including contacting the Veteran's representative, to verify/acquire the Veteran's current address.  All attempts to obtain the Veteran's correct address must be documented in the claims file.

2.  If a current address is obtained, schedule the Veteran for a VA psychiatric examination to assess the current nature and etiology of his acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD, depression, anxiety and bipolar disorder.

If it is confirmed the Veteran has these claimed disorders, then if possible the examiner is asked to try and differentiate the extent of symptoms attributable to each.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of one overall psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1992).

An opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder (whatever the specific diagnosis or diagnoses - PTSD, depression, anxiety and/or bipolar disorder) is attributable to the Veteran's military service and, as concerns the claim specifically for PTSD, to an identified stressor.  In the case of PTSD, the examiner must also confirm that the claimed stressor is adequate to support a PTSD diagnosis.  

The examiner must also keep in mind, however, the recent revisions to 38 C.F.R. § 3.304(f)(3) liberalizing the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed 
in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, 

confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

In providing this opinion, the examiner should specifically address the evidence in the file indicating the Veteran suffered from nervous conditions and a nervous breakdown during his active service, and the post-service medical evidence revealing diagnoses of PTSD, depression, anxiety, and bipolar disorder.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Ensure the VA examiner's opinions are responsive to the directives of this remand.  If they are not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive).

4.  Then readjudicate the claims in light of all additional evidence.  If the claims remain denied, provide the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


